Matter of Janette G. (Terry S.--Julie E.) (2018 NY Slip Op 07847)





Matter of Janette G. (Terry S.--Julie E.)


2018 NY Slip Op 07847


Decided on November 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


881 CAF 16-02317

[*1]IN THE MATTER OF JANETTE G. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; TERRY S., RESPONDENT, AND JULIE G., RESPONDENT-APPELLANT. (APPEAL NO. 1.)


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
JAMES E. BROWN, BUFFALO, FOR PETITIONER-RESPONDENT.
JESSICA L. VESPER, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered November 29, 2016 in a proceeding pursuant to Family Court Act article 10. The order denied the motion of respondent Julie G. to preclude testimony. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: In these consolidated appeals, respondent mother appeals from two orders that denied without prejudice the mother's respective motions seeking to preclude testimony from certain witnesses and to quash the subpoenas issued by petitioner for those witnesses to testify at a hearing in a proceeding pursuant to Family Court Act article 10. The appeals must be dismissed, inasmuch as any right of direct appeal from the orders terminated with the entry of the order of disposition, from which no appeal was taken (see Matter of Aho, 39 NY2d 241, 248 [1976]; Matter of Jerralynn R. Mc. [Scott Mc.], 114 AD3d 793, 794 [2d Dept 2014]; Matter of Orzech v Nikiel, 91 AD3d 1305, 1306 [4th Dept 2012]; see generally Firestone v Firestone, 44 AD2d 671, 672 [1st Dept 1974]).
Entered: November 16, 2018
Mark W. Bennett
Clerk of the Court